Citation Nr: 1732206	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A transcript is in the record. 

This issue was previously before the Board in October 2016, at which time the Veteran's previously denied claim for service connection for a psychiatric disabilitywas reopened and remanded for further development.  The development has been completed and the issue returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.  

2.  The Veteran has current diagnoses of depression and anxiety; the service treatment records are negative for these disabilities, and they have not been related to service by competent opinion. 






CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303(a), (f) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in November 2011 and June 2012 letters prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his psychiatric disability.  A June 2012 examination did not provide an opinion as to whether or not the Veteran's diagnosed anxiety disorder was due to active service.  Therefore, after the Board remanded this appeal for a second VA examination, a December 2016 examiner provided an opinion pertaining to the etiology of the depressive disorder that was diagnosed at that time.  The Board's request to provide an etiological opinion regarding the anxiety diagnosed in June 2012 was noted by this examiner, but she stated she was unable to provide an etiology opinion based on a diagnosis by another examiner without resorting to mere speculation.  She did note that there was no evidence of a psychiatric disability during service or until seven years after discharge from service.  Given the inability of the December 2016 examiner to speculate as to the findings of another professional, the Board finds it is unlikely that a second request would meet with success or result in a reliable medical opinion.  Therefore, the development requested by the October 2016 remand has been substantially completed.

The Veteran's VA treatment records have been obtained.  He has not identified any pertinent private medical records, and a transcript of his hearing is in the record.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed PTSD as a result of his experiences during active service.  He has provided several stressor incidents which he believes resulted in this disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  PTSD is not listed.  Psychoses are listed, but the Veteran does not have a diagnosis of any disability that is considered a psychosis.  See 38 C.F.R. § 3.384 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.303(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Following a review of the record, the Board finds that the evidence does not support entitlement to service connection for PTSD or for any other psychiatric disability.  The basis for this determination will be explained below.

The Veteran has provided written statements and testimony regarding several incidents he believes resulted in PTSD.  These include the death of a friend in an explosion; his involvement in a riot in Kosovo; and his service in Haiti.  The Veteran is credible and is competent to report these incidents, and they are accepted for the purposes of this decision.  However, the first criterion for service connection for PTSD or any other disability is that of a current diagnosis.  The evidence does not show that the incidents described by the Veteran have resulted in PTSD.  

The Veteran was afforded VA examinations in conjunction with his claim in June 2012 and December 2016.  Although both examiners agreed that the Veteran's claimed stressors would be adequate to support a diagnosis of PTSD, they also found that the Veteran did not meet the remaining diagnostic criteria for PTSD; he did not have the appropriate symptomatology.  The Board observes that the June 2012 examination considered the criteria of DSM -IV and the December 2016 applied the current criteria of DSM - 5.   7/19/2012 VBMS, VA Examination, p. 1; 12/13/2016 VBMS; C&P Exam, p. 1.  The Veteran's VA treatment records have been obtained, but these do not contain a diagnosis of PTSD.  The Veteran did have a positive PTSD screen administered by a Licensed Practical Nurse (LPN) in September 2013.  This resulted in a recommendation for further evaluation at the Mental Health Clinic by a general practitioner.  However, the September 2013 psychiatric examination that followed resulted in a diagnosis of a depressive disorder, and not PTSD.  8/28/2014 Virtual VA, Capri, pp. 179, 196, 198.  The Veteran does not have and has never had a diagnosis of PTSD, so service connection for that disability cannot be established.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  

The current evidence does include diagnoses of anxiety and depression.  The June 2012 VA examination resulted in a diagnosis of an anxiety disorder not otherwise specified.  7/19/2012 VBMS, VA Examination, p. 1.  The December 2016 VA examination includes a diagnosis of an unspecified depressive disorder.  12/13/2016 VBMS; C&P Exam, p. 1.  This is consistent with the Veteran's VA treatment records, which include diagnosis of a mood disorder, depression, and anxiety.  Thus, the required current diagnoses have been established, and the first criterion for service connection has been met.  

However, there must also be evidence of in-service incurrence of the Veteran's depression and/or anxiety, and a nexus between the current disabilities and the events in service before service connection can be established.  This is not shown for any of the Veteran's currently diagnosed psychiatric disabilities. 

The service treatment records are completely negative for evidence of a psychiatric disability.  The Veteran denied psychiatric symptoms on every periodic examination and Report of Medical History completed during service.  A November 2000 Report of Medical History appears to be the final one completed prior to the Veteran's discharge.  In this report, the Veteran specifically denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  3/24/2015 VBMS, STR - Medical, p. 12.  

The evidence is also negative for complaints or treatment concerning a psychiatric disability until many years following discharge from service.  In fact, VA treatment records show that a two question depression screen was negative in September 2006.  10/5/2006 VBMS, Medical Treatment Record - Government Facility, p. 9.  

The initial evidence of a psychiatric disability is found in a VA problem list that includes a mood disorder due to general medical condition.  The list is undated but was printed in August 2011.  8/22/2011 VBMS, Medical Treatment Record - Government Facility, p. 1.  

The June 2012 VA examiner reviewed the Veteran's claims file.  After conducting an interview and mental status examination, reports of an adjustment disorder and a mood disorder in 2008 to 2010 were noted.  The Veteran was not currently receiving psychiatric treatment and was not using any psychiatric medication.  The examiner believed that the mixed anxiety/depressive symptoms reported by the Veteran were best accounted for by a diagnosis of anxiety disorder, not otherwise specified.  The examiner did not express an opinion regarding the etiology of this disability.  7/19/2012 VBMS, VA Examination, p. 1.  

VA treatment records show that the Veteran was seen occasionally for psychiatric complaints in 2013 and 2014.  In December 2013 he was noted to have a history of depression and anxiety.  A mental status examination resulted in diagnoses of these two disabilities.  A February 2014 mental status examination again resulted in diagnoses of depression and anxiety.  8/28/2014 Virtual VA, Capri, pp. 107, 147.  

The most recent VA psychiatric examination was conducted in December 2016.  The Veteran's electronic claims file was reviewed.  His first psychiatric treatment had been in 2008, which was about seven years following discharge from service.  This had been for symptoms of depression related to relocating after Hurricane Katrina.  After an interview with the Veteran which included a mental status examination, the examiner determined that the Veteran's symptoms were most consistent with a depressive disorder.  She opined that it was less likely than not that the depressive disorder was incurred in or due to active service.  This was based not only on the Veteran's lack of treatment during service but his denial of depression and excessive worry on the history obtained shortly before discharge.  She also noted that his first post service treatment was about seven years after discharge, and indicates this was related to events that occurred after active service.  The examiner stated that she was unable to provide an opinion as to whether or not the previously diagnosed anxiety disorder was related to service without resorting to speculation, but she did note that none of the Veteran's other health care providers had related the depression to service.  12/13/2016 VBMS; C&P Exam, p. 1.  

Given that neither the Veteran's anxiety disorder nor depressive disorder was shown during service or until many years after discharge from service, the Board finds that service connection is not established.  The Board has considered the statements of the Veteran, as well as statements from his mother and wife in reaching this decision.  However, the Veteran's wife notes that she did not meet him until 2005, which is four years after discharge.  His mother states that the Veteran began to have mood swings after service, but is vague as to exactly when they began.  The Veteran himself does not contend that he has experienced anxiety or depression more or less continuously since service, and again it is noted that he denied these symptoms on a Report of Medical History shortly before discharge and at the September 2006 depression screen.  

The Veteran's sincere belief that his current disabilities are related to service has been considered.  While he is competent to describe these symptoms, there is no evidence that he has had the complex training required that would enable him to make a diagnosis of an anxiety disorder or a depressive disorder, or to relate either of these diagnoses to active service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent opinion of record is that of the December 2016 examiner, and she found that the Veteran's depressive disorder is not related to service.  In the absence of evidence of a depressive disorder or an anxiety disorder during service or until several years after discharge from service, and in the absence of any competent opinion that relates either of these disabilities to service, entitlement to service connection is not established.  

ORDER

Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder, is denied. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


